Citation Nr: 1419312	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  11-05 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA pension benefits in the calculated amount of $18,318.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1973 to March 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an action by the Regional Office (RO) of the Department of Veterans Affairs (VA) that the Veteran was informed of in a July 2008 notice letter.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. A November 2006 rating decision granted entitlement to nonservice-connected pension.

2. The creation of the indebtedness at issue did not involve fraud, misrepresentation, or bad faith on the appellant's part.

3. The appellant was unjustly enriched by his receipt of non-service-connected VA pension income; recovery of the $18,318.00 overpayment debt will not violate the standards of equity and good conscience.


CONCLUSION OF LAW

The criteria have not been met for a waiver of recovery of the overpayment of VA pension benefits in the amount of $18,318.00.  38 U.S.C.A. §§ 5107, 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965 (2013).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The notice and duty to assist provisions of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) are relevant to Chapter 51 of Title 38 of the United States Code and do not apply in validity of debt cases which are governed by Chapter 53.  Barger v. Principi, 16 Vet. App. 132, 138 (2002).

Analysis

In May 2006, the appellant filed a claim for nonservice-connected pension benefits.  The claim indicated that the appellant had no cash or income whatsoever.  Of special interest is the fact the appellant indicated that he received no payments from the Social Security Administration (SSA).  Based on the information provided by the appellant nonservice-connected pension was granted as of the date of claim May 17, 2006.  

A later inquiry with the SSA indicated that as of September 2006 the appellant became entitled to benefits in the amount of $1,117.00 a month or $13,404.00 annually.  The RO found that this amount exceeds the nonservice-connected pension annual income limit for a beneficiary with no dependents.  Meaning as of this date the appellant was no longer entitled to nonservice-connected pension benefits.  

An April 2008 letter from VA informed the appellant that as of November 1, 2006 the VA considers the appellant to have an annual income of $13,404.00 and that VA proposed to stop nonservice-connected pension payment as of this date.  The letter went on to inform the appellant that this would result in an overpayment of benefits.  The letter concluded with information about what evidence the appellant could respond with prior to final determination of overpayment.  

A July 2008 letter from VA informed the appellant that in light of the fact he did not respond to the April 2008 proposed action the action would be taken.  A later July 2008 letter informed the appellant that the overpayment had been calculated in the amount of $18,318.00.  This same letter indicated to the appellant that he could request a waiver of the overpayment.

In May 2010, the Committee on Waivers and Compromises at the Regional Office in Milwaukee, Wisconsin denied the appellant's request for waiver of overpayment.  The Committee found that the appellant's request for a waiver was not timely.  Pursuant to 38 U.S.C.A. § 5302(a) and 38 C.F.R. § 1.963 a request for waiver must be made within 180 days from the date of the notification of an indebtedness.  The appellant was informed of indebtedness July 18, 2008 but the Committee found a request for waiver was not received until April 2010.  

However, after the Committee's decision the Veteran asserted that he had called the VA Debt Management Center (DMC) in October of 2008 and discussed how he was unable to pay the overpayment.  The Veteran asserted that this was sufficient to constitute a request for waiver.  The VA confirmed the call but could not confirm its content.  In a January 2012 Supplemental Statement of the Case, the Regional Office found that a reasonable purpose for the call would have been to request a waiver and found that a timely request for waiver had been made; nevertheless, they found that the Veteran was not entitled to a waiver of overpayment.  

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she was not entitled.  See 38 U.S.C.A. § 5302 (West 2002 & Supp. 2012); 38 C.F.R. § 1.962 (2013).  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, DIC, educational assistance benefits and subsistence allowance, insurance benefits, burial and plot allowances, clothing allowance, and automobile or other conveyance and adaptive equipment allowances.  38 C.F.R. § 1.956(a) (2013).  Recovery of overpayments shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person having an interest in obtaining the waiver and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302(a), (c) (West 2002 & Supp. 2013); 38 C.F.R. § 1.963 (2013).

The Court has defined bad faith as "a willful intention to seek an unfair advantage." Richards v. Brown, 9 Vet. App. 255, 257-58 (1996).  The provisions of 38 C.F.R. § 1.965(b)(2) define bad faith as an unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Thus, a debtor's conduct in connection with a debt arising from participation in a VA benefits/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government.

The phrase "Equity and Good Conscience" means arriving at a fair decision between the obligor and the government.  In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: (1) Fault of the debtor - where actions of the debtor contribute to the creation of the debt; (2) Balancing of faults - weighing fault of the debtor against VA fault; (3) Undue hardship - whether collection would deprive debtor or family of basic necessities; (4) Defeat the purpose - whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) Unjust enrichment - failure to make restitution would result in unfair gain to the debtor; and (6) Changing position to one's detriment - reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a) (2013). 

Initially, the Board notes that the appellant is not challenging the validity of the debt.  See Schaper  v. Derwinski, 1 Vet. App. 430 (1991) (indicating this otherwise would be the threshold preliminary determination).  Hence, the Board may proceed directly to the merits of his waiver request.

The Board is of the opinion that none of the circumstances in this case rise to the level of fraud, misrepresentation, or bad faith, such that there is a legal bar to the waiver of recovery of the debt.  See 38 U.S.C.A. § 5302(c).

Thus, the sole question before the Board is whether collection of the indebtedness at issue in this appeal, in the amount of $18,318.00, would violate the principles of equity and good conscience.  See 38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.963(a), 1.965(a).  As discussed above, in determining whether recovery of the overpayment would be against the principles of equity and good conscience, thereby permitting waiver under 38 U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a), there are various elements or factors to consider.

The first element pertains to the fault of the debtor and requires an analysis as to whether the actions of the debtor contributed to causing the debt.  38 C.F.R. § 1.965(a)(1).  The appellant was informed of the grant of his nonservice-connect pension benefits through a November 2006 letter.  This letter included a section entitled "What Are Your Responsibilities?" under which this statement appeared "[y]ou are responsible to tell us right away if: your income or the income of your dependents changes (i.e., earnings, Social Security Benefits, lottery and gambling winnings)."  The appellant contends that he does not understand the language of the VA and is intimidated by the forms because he only completed the 10th grade.  The Board is of the opinion that the statement of the appellant's responsibilities could not have been more plainly worded and is understandable to a person of appellant's education.  In light of this, the Board finds that the appellant's failure to inform the VA of his SSA income contributed to the creation of the debt.  

Further because the responsibility to report changes in income rested with the appellant and the VA informed the appellant of this responsibility, the appellant is the primary cause of the overpayment.  Thus balancing the faults is against the appellant.  38 C.F.R. § 1.965(a)(2).

As to the element of undue financial hardship, the pertinent regulation provides that consideration should be given to whether collection of the indebtedness would deprive the debtor of basic necessities.  38 C.F.R. § 1.965(a)(3).  "Financial hardship" is primarily intended to mean that he would be deprived of basic necessities such as food, clothing, and shelter, which do not appear to be factors here.  The appellant asserts that after the overpayment is taken out of his SSA payments he is left with less than fifty dollars per month.  However, a March 2014 Financial Status Report indicates that the appellant and his spouse have approximately $821.00 of income remaining each month after paying for necessities.  Based on the appellant's assets, the Board finds that financial hardship from recovery of this indebtedness is not shown.  38 C.F.R. § 1.963(a)(3).

Other elements for consideration address whether repayment of the debt would nullify the objective purpose for which the benefits were intended, see 38 C.F.R. § 1.965(a)(4), and whether failure to make restitution would result in unfair gain to the debtor, see 38 C.F.R. § 1.965(a)(5).

The purpose of the pension benefits is to provide financial assistance to the beneficiary.  The amount of pension benefits is calculated based on total income and assets.  In regard to whether collection of the debt would defeat the purpose of the benefit, it would not.  The Board finds that repayment of the debt at issue in this case would not conflict with the objective underlying the benefits, as the appellant presently appears capable of acquiring basic necessities.  See 38 C.F.R. § 1.965(a)(4).  Thus, repayment of the debt would not nullify the purpose for which the pension benefits were intended, since the appellant apparently was not deprived of the basic necessities such as food and shelter.  Id.     
  
Additionally, the appellant clearly received benefits to which he was not entitled, so waiver of recovery of this consequent indebtedness would result in unjust enrichment to him.  If a waiver of recovery is granted it would create an unfair gain to him because he would be allowed to retain funds to which he was not legally entitled.  There also is no indication that his position changed to his detriment or that, in reliance on the overpayment, he relinquished a valuable right or incurred a legal obligation.  38 C.F.R. § 1.965(a)(6).

In conclusion, the Board finds that the facts of this case demonstrate that recovery of the overpayment is not against equity and good conscience.  Accordingly, the request for waiver of recovery of overpayment is denied.  Therefore, the Board finds that the preponderance of the evidence is against the appellant's claim. Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

The request for entitlement to waiver of recovery of an overpayment of pension benefits in the amount of $18,318.00 is denied.





____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


